The issue in this case is the same as in the case of Mrs. Emma Rosa Tate Fontenot v. Emile Ludeau et al., La.Sup.,186 So. 21.1 For the reasons given in the opinion rendered in that case, the judgment appealed from in this case is annulled, and the case is ordered remanded to the district court for further proceedings consistent with the opinion referred to. The defendants are to pay the costs of this appeal. The liability for all other court costs is to abide the final disposition of the case.
1 191 La. 540.